DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "positions of setting the first alignment structure on the each first coupling structure are different, and positions of setting the second alignment structure on the each second coupling structure are different".  There is insufficient antecedent basis for this limitation in the claim because it is not previously set forth by the claims that the first alignment structure is positioned on the first coupling structure or that the second alignment structure alignment structure is positioned on the second coupling structure.  Furthermore, it is unclear in light of the specification what is meant by “positions of setting the second alignment structure on the each second coupling structure are different” since this limitation is not otherwise mentioned in the disclosure. 
Since the scope of claim 12 is so unclear, it has not been further examined on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patent No. 10,852,490 to Chang et al. (hereinafter “Chang”).
In re claim 1, Chang discloses a latch structure (22), disposed in an optical receptacle (20), see FIGS. 1-11, the optical receptacle (20) having a first assembly structure (19), comprising: 
a supporting element/central wall, having a first side and second side; 
a first coupling structure (224), located on the second side of the supporting element/central wall, and having a first alignment structure/opening; and 
a second assembly structure (222), disposed on the supporting element/central wall and extended toward the first side, the second assembly structure (222) combined with the first assembly structure (19) to form a second coupling structure, and the second assembly structure (222) having a second alignment structure (22a).  See columns 3-6 of Chang for further details. 

In re claims 2 and 3, as seen FIG. 3 of Chang, an end of the supporting element/central wall has an extending arm (222), which inherently has some color.
 
In re claim 4, a first fastener (22a) is disposed on the extending arm (222), and an end of the extending arm (222) has a second fastener (220) which is capable of being identified and, therefore, comprises an identification structure.

In re claim 6, Chang discloses an optical receptacle (20), see FIGS. 1-11, comprising: 
a housing, see FIG. 10A, two sides of the housing respectively having a first insertion hole and a second insertion hole, an accommodation space is disposed in the housing, and the housing having at least one first assembly structure (19); and 
at least one latch structure (22), disposed in an optical receptacle (20), the each latch structure (22) comprising: 
a supporting element/central wall; 
a first coupling structure (224), extended toward the second insertion hole from the supporting element/central wall, and the first coupling structure (224) having a first alignment structure/opening and configured for coupling to a first optical connector (10) inserted through the second insertion hole; and 
a second assembly structure (222), disposed on the supporting element/central wall and extended toward the first insertion hole, the second assembly structure (222) having a second alignment structure (22a), and the second assembly structure (222) combined with the first assembly structure (19) to form a second coupling structure, which is configured for coupling to a second optical connector (10) inserted through the first insertion hole.  See columns 3-6 of Chang for further details.

In re claims 7 and 8, as seen FIG. 3 of Chang, an end of the supporting element/central wall has an extending arm (222), which inherently has some color.
In re claim 9, the housing has a first buckle groove (19), the extending arm (222) has a first fastener (22a) corresponding to the first buckle groove and is configured for embedding into the first buckle groove (19).

In re claim 10, wherein the housing has a second buckle groove (19), the extending arm (222) has a second fastener (220) corresponding to the second buckle groove (19) and is configured for embedding into the second buckle groove.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 4 or 10 above.
In re claims 5 and 11, Chang only differs in that he does not teach his identification structure is text or pattern.  Chang does disclose, however, the text “SENKO” on his connector boot (12) as seen in his FIG. 3. It would have been obvious before the effective filing date to relocate the text disclosed by Chang to his second fastener (220) for the purpose of identification, thereby obtaining the invention specified by claims 5 and 11.  Alternatively, it would have been obvious before the effective filing date to include different identifying text, such as a patent number, on the second fastener (220) of Chang, thereby obtaining the invention specified by claims 5 and 11.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claims 5 and 11 in view of Chang.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Pub. No. US 2014/0241689 A1 to Bradley et al. appears to also read upon claim 1 but is not considered the most relevant prior art at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Omar R Rojas/            Primary Examiner
Art Unit 2883                                                                                                                                                                                            




or
August 13, 2022